 


113 HR 3053 IH: Healthcare for our Heroes Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3053 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Ms. Sinema (for herself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to carry out the Department of Veterans Affairs Health Professional Scholarship Program. 
 

1.Short titleThis Act may be cited as the Healthcare for our Heroes Act. 
2.Extension of Department of Veterans Affairs Health Professional Scholarship ProgramSection 7619 of title 38, United States Code, is amended by striking December 31, 2014 and inserting December 31, 2016.   
 
